EXHIBIT 10.2

 

CARLISLE COMPANIES INCORPORATED
NONQUALIFIED STOCK OPTION AGREEMENT

[NONEMPLOYEE DIRECTORS]

This Agreement (the “Agreement”) is made as of                              
(the “Date of Grant”) by and between Carlisle Companies Incorporated, a Delaware
corporation (the “Company”) and                                (the “Optionee”).

1.             Grant of Option Right. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Company’s Nonemployee
Director Equity Plan (the “Plan”), the Company hereby grants to the Optionee as
of the Date of Grant an option (the “Option Right”) to purchase         Common
Shares, at the price of $             per share (the “Option Price”).  This
Option Right is intended to be a nonqualified stock option and shall not be
treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code.


2.             EXERCISE OF OPTION RIGHT.


                                (A)           UNLESS AND UNTIL TERMINATED AS
HEREINAFTER PROVIDED, THE OPTION RIGHT WILL BECOME EXERCISABLE AS SET FORTH IN
TABLE I BELOW, AS LONG AS THE OPTIONEE CONTINUES TO SERVE ON THE BOARD UNTIL THE
APPLICABLE VESTING DATE:

 

TABLE I

 

Option

 

Number of Shares

 

Number of Shares

 

Vesting Dates

 

Vested - Installments

 

Vested - Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


                                (B)           NOTWITHSTANDING THE PROVISIONS OF
SECTION 2(A), THE OPTION RIGHT WILL BECOME IMMEDIATELY EXERCISABLE IN FULL IF,
PRIOR TO THE DATE THE OPTION RIGHT BECOMES FULLY EXERCISABLE PURSUANT TO SECTION
2(A), (I) THE OPTIONEE CEASES SERVING ON THE BOARD AS A RESULT OF HIS DEATH,
DISABILITY (AS DEFINED BY THE BOARD) OR RETIREMENT AT AGE 72, OR (II) A CHANGE
IN CONTROL OCCURS WHILE THE OPTIONEE IS SERVING ON THE BOARD.

 


3.             FORFEITURE OF OPTION RIGHT.  THE OPTION RIGHT SHALL BE FORFEITED
(TO THE EXTENT IT HAS NOT BECOME EXERCISABLE PURSUANT TO SECTION 2) IF THE
OPTIONEE CEASES TO BE A MEMBER OF THE BOARD.

 


4.             PAYMENT OF OPTION PRICE.  THE OPTION PRICE IS PAYABLE (A) IN CASH
OR BY CERTIFIED OR CASHIER’S CHECK OR OTHER CASH EQUIVALENT ACCEPTABLE TO THE
COMPANY PAYABLE TO THE ORDER OF THE COMPANY, OR (B) ANY OTHER METHOD APPROVED BY
THE COMPANY.

 


5.             TERM OF OPTION RIGHT.  THE OPTION RIGHT WILL TERMINATE ON THE
EARLIEST OF THE FOLLOWING DATES:

 


(A)           ONE YEAR AFTER THE OPTIONEE CEASES TO BE A MEMBER OF THE BOARD AS
A RESULT OF HIS DEATH, DISABILITY (AS DEFINED BY THE BOARD) OR RETIREMENT AT AGE
72;

 

 

1

--------------------------------------------------------------------------------


 


(B)           NINETY DAYS AFTER THE OPTIONEE CEASES TO BE A MEMBER OF THE BOARD
FOR ANY REASON OTHER THAN AS DESCRIBED IN SECTION 5(A); OR

 

(c)           Ten years from the Date of Grant (i.e.,                     ).

 


6.             TRANSFERABILITY.  EXCEPT WITH THE CONSENT OF THE BOARD, THE
OPTION RIGHT MAY NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF BY THE OPTIONEE; PROVIDED, HOWEVER, THAT THE
OPTIONEE’S RIGHTS WITH RESPECT TO SUCH OPTION RIGHT MAY BE TRANSFERRED BY WILL
OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION.

 


7.             NO SERVICE CONTRACT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL
CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF SERVICE WITH
THE COMPANY, NOR LIMIT OR AFFECT IN ANY MANNER THE RIGHT OF THE COMPANY OR
STOCKHOLDERS TO TERMINATE THE SERVICE OR ADJUST THE COMPENSATION OF THE
OPTIONEE.


8.             TAXES AND WITHHOLDING.  TO THE EXTENT THAT THE COMPANY SHALL BE
REQUIRED TO WITHHOLD ANY FEDERAL, STATE, LOCAL OR OTHER TAXES IN CONNECTION WITH
COMMON SHARES OBTAINED UPON THE EXERCISE OF THE OPTION RIGHT, AND THE AMOUNTS
AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A
CONDITION TO THE DELIVERY OF SUCH COMMON SHARES THAT THE OPTIONEE SHALL PAY SUCH
TAXES OR MAKE PROVISIONS THAT ARE SATISFACTORY TO THE COMPANY FOR THE PAYMENT
THEREOF.  THE OPTIONEE MAY ELECT TO SATISFY ALL OR ANY PART OF ANY SUCH
WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY A PORTION OF THE COMMON
SHARES THAT ARE DELIVERED TO THE OPTIONEE UPON THE EXERCISE OF THE OPTION RIGHT,
AND THE COMMON SHARES SO SURRENDERED BY THE OPTIONEE SHALL BE CREDITED AGAINST
ANY SUCH WITHHOLDING OBLIGATION AT THE MARKET VALUE PER SHARE OF SUCH SHARES ON
THE DATE OF SUCH SURRENDER.

 


9.             ADJUSTMENTS.  THE BOARD MAY MAKE OR PROVIDE FOR SUCH ADJUSTMENTS
IN THE OPTION PRICE AND IN THE NUMBER AND KIND OF SHARES OF STOCK COVERED BY
THIS AGREEMENT, AS THE BOARD, IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH,
MAY DETERMINE IS EQUITABLY REQUIRED TO PREVENT DILUTION OR ENLARGEMENT OF THE
OPTIONEE’S RIGHTS THAT OTHERWISE WOULD RESULT FROM (A) ANY STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OF SHARES, RECAPITALIZATION, OR OTHER CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY, (B) ANY MERGER, CONSOLIDATION, SPIN-OFF, SPLIT-OFF,
SPIN-OUT, SPLIT-UP, REORGANIZATION, PARTIAL OR COMPLETE LIQUIDATION, OR OTHER
DISTRIBUTION OF ASSETS (INCLUDING, WITHOUT LIMITATION, A SPECIAL OR LARGE
NON-RECURRING DIVIDEND) OR ISSUANCE OF RIGHTS OR WARRANTS TO PURCHASE
SECURITIES, OR (C) ANY OTHER CORPORATE TRANSACTION OR EVENT HAVING AN EFFECT
SIMILAR TO ANY OF THE FOREGOING.  IN THE EVENT OF ANY SUCH TRANSACTION OR EVENT,
THE BOARD, IN ITS DISCRETION, MAY PROVIDE IN SUBSTITUTION FOR THE OPTION RIGHT
SUCH ALTERNATIVE CONSIDERATION AS IT MAY DETERMINE TO BE EQUITABLE IN THE
CIRCUMSTANCES AND MAY REQUIRE IN CONNECTION THEREWITH THE SURRENDER OF THE
OPTION RIGHT.

 

                10.           Amendments.  Subject to the terms of the Plan, the
Board may modify this Agreement upon written notice to the Optionee.  Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto.

 


11.           SEVERABILITY.  IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE INVALIDATED FOR ANY REASON BY A COURT OF COMPETENT
JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED TO BE SEPARABLE FROM
THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF SHALL CONTINUE
TO BE VALID AND FULLY ENFORCEABLE.

 


12.           RELATION TO PLAN.  THE OPTION RIGHT GRANTED UNDER THIS AGREEMENT
AND ALL THE TERMS AND CONDITIONS HEREOF ARE SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN.  THIS AGREEMENT AND THE PLAN CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED IN
THIS AGREEMENT, AND SUPERSEDE ALL PRIOR COMMUNICATIONS, REPRESENTATIONS AND
NEGOTIATIONS IN RESPECT THERETO.  IN

 

2

--------------------------------------------------------------------------------


 


THE EVENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
PLAN, THE PLAN SHALL GOVERN.  CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE PLAN.  THE COMMITTEE ACTING
PURSUANT TO THE PLAN, AS CONSTITUTED FROM TIME TO TIME, SHALL, EXCEPT AS
EXPRESSLY PROVIDED OTHERWISE HEREIN, HAVE THE RIGHT TO DETERMINE ANY QUESTIONS
WHICH ARISE IN CONNECTION WITH THE GRANT OR EXERCISE OF THE OPTION RIGHT.

 


13.           SUCCESSORS AND ASSIGNS.  WITHOUT LIMITING SECTION 6 HEREOF, THE
PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON,
THE SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF THE
OPTIONEE, AND THE SUCCESSORS AND ASSIGNS OF THE COMPANY.

 

                14.           Notices.  Any notice to the Company provided for
herein shall be in writing to the Company and any notice to the Optionee shall
be addressed to the Optionee at his or her address on file with the Company. 
Except as otherwise provided herein, any written notice shall be deemed to be
duly given if and when delivered personally or deposited in the United States
mail, first class certified or registered mail, postage and fees prepaid, return
receipt requested, and addressed as aforesaid.  Any party may change the address
to which notices are to be given hereunder by written notice to the other party
as herein specified (provided that for this purpose any mailed notice shall be
deemed given on the third business day following deposit of the same in the
United States mail).

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Option Right granted thereunder on the
terms and conditions set forth herein and in the Plan.

 

 

 

 

 

 

 

[Name of Director]

 

 

 

 

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------